IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-91,172-02


                   EX PARTE MANUEL DELATORRE PEREZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2017-150-C1B IN THE 19TH DISTRICT COURT
                           FROM McLENNAN COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of two counts of sexual assault of a child. The Tenth Court of

Appeals affirmed his convictions. Perez v. State, No. 10-18-00157-CR (Tex. App.—Waco del. Feb.

20, 2019). Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends that, through no fault of his own, he was denied his right to file a petition

for discretionary review (PDR) challenging the appellate court’s opinion. Based on the record, the

trial court has entered findings and recommends that this Court grant Applicant a late PDR.

        Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for discretionary
                                                                                                         2

review of the judgment of the Tenth Court of Appeals in cause number 10-18-00157-CR. Should

Applicant decide to file a petition for discretionary review, he must file it with this Court within thirty

days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: January 13, 2021
Do not publish